The record in this case shows conclusively that Smith and Hilton, the purchasers from Ward of the land conveyed by Price in the deed intended as a mortgage, had actual notice of the equities of Price in the land so conveyed; and it is well settled that a purchaser who has knowledge that his grantor is holding the land under a deed absolute on its face, but intended as a mortgage, obtains no greater or better estate than his grantor. (Houser v. Lamont, 55 Pa. St. 311;Radford v. Folsom, 58 Iowa, 473;Kuhn v. Rumpp, 46 Cal. 299;Graham v. Graham, 55 Ind. 23;Smith v. Knoebel, 82 Ill. 392;Jenkins v. Rosenberg, 105 Ill. 157.)
Such conveyance is nothing more in effect than an assignment of a mortgage. (Hulsey v. Martin,22 Cal. 645.)
The conveyance of Ward, therefore, could not operate to defeat any right of action held by Price or those claiming under him with respect to the land, or for any damages committed by Ward's grantees. Before Ward, therefore, could be held liable by Price, or those claiming under him, for the value of the land conveyed to Smith and Hilton, it must be shown that they purchased without notice of Price's equities. (Meehan v. Forrester, 52 N.Y. 277;Enos v. Sutherland, 11 Mich. 538.)
  I therefore concur. *Page 394
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 395